          Case 5:20-mj-00512-DUTY Document 8 Filed 09/24/20 Page 1 of 4 Page ID #:34



    1
   2
   3                                                                                 FIL FD
                                                              CLF~K, ~l.fs. D!,z7Rf!;T Cn'_~r~T ;.
                                                              ra..e~xw..-v.,,. -. ,_.... _.-. ,. .........w...~~.......9
   4
                                                                      SEP ~ ~ 2020
. ~--~
                                                            CENTRALD!ST                T        CALIFORNIA
   6                                                        EASTERN DIVI                          Y DEPUTY


   7
   8                        TJNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10
         LTI~TITED STATES OF AMERICA,               Case No.: ~. n ~,nn-~~~ 1
 11                                                                     11           I 1 ~J                      I,
                         Plaintiff,
 12                                                 ORDER OF PRETRTAT"
 13      ~a s~~- I!~'~a,~ ~iv.h~:(~~                (18USCI§§ 3142(e),(i))
 14
                          Defendant.
 15
 16                                            I.
 17 A.       (~     On motion ofthe Government in a case that involves:
 18           1.   () a crime of violence, a violation of 18 U.S.C. § 1591, or an
 19                      offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a
20                       maximum term ofimprisonment often years or more is
21                       prescribed.
22            2.   () an offense for which the maximum sentence is life
23                       imprisonment or death.
24            3.   () an offense for which a maximum term ofimprisonment often
25                        years or more is prescribed in the Controlled Substances Act,
26                       the Controlled Substances Import and Export Act, or the
27                       Maritime Drug Law Enforcement Act.
28
                                               1
         Case 5:20-mj-00512-DUTY Document 8 Filed 09/24/20 Page 2 of 4 Page ID #:35



     1         4.   () any felony if defendant ha.s been convicted oftwo or more
  2                        offenses described. above, two or more state or local offenses
  3                        that would have been offenses described above if a
 4                         circumstance giving rise to federal jurisdiction had existed, or a
 5                         combination ofsuch offenses..
 6            5.    (~     any felony that is not otherwise a crime of violence that
 7                         involves a minor victim, or that involves possession or use ofa
 8                         firearm or destructive device or any other dangerous weapon,
 9                         or that involves a failure to register under 18 U.S.0 § 2250.
10 B.         On motion ~) by the Government /()ofthe Court sua sponte in a case
11            that involves:
12            1.    (~)    a serious risk defendant will flee.
13            2.    O      a serious risk defendant will:                                       '~
14                  a.    () obstruct or attempt to obstruct justice.
15                  b.    () threaten, injure or intimidate a prospective witness or
16        .                      juror, or attempt to do so.
17 C.         The Government ~ is /()is not entitled to a rebuttable presumption that
18            no condition or combination of conditions will reasonably assure
19            defendant's appearance as required and the safety or any person or the
20            community.
21
22                                              II.
23            The Court finds that no condition or combination ofconditions will
24 reasonably assure:
25 A.         ~     the appearance of defendant as required.
26 B.         (~    the safety of any person or the community.
27
28
      Case 5:20-mj-00512-DUTY Document 8 Filed 09/24/20 Page 3 of 4 Page ID #:36


 1                                            III.
 2         The Court has considered:
 3 A.      the nature and circumstances ofthe offenses)charged;
 4 B.      the weight ofthe evidence against defendant;
 5 C.      th~:h~s~flr~ anc~ €haracteristics ofdefendant; and                    ~. - - - =-d
 6 D.      the nature and seriousness ofthe danger to any person or the community
 7         that would be posed by defendant's release.
 8                                           N.
 9         The Court has considered all the evidence proffered and presented at the
10 hearing, the arguments andlor statements of counsel, and the Pretrial Services
1 1 Report and recommendation..
12                                            V.
13         The Court concludes:
14 A.     (~     Defendant poses a serious flight risk based on:
15              (~      information in Pretrial Services Report and Recommendation
16              (p      other: G~w~~ h~~
17
18
19 B.     (~}    Defendant poses a risk to the safety of other persons and the
20        community based on:
21               ~) information in Pretrial Services Report and Recommendation .
                                             d~
22              (~j    other: ~ ~~P ~ ti.~~'l
23
24
25 C.    ()      A serious risk exists that defendant will:
26        1.    ()obstruct or attempt to obstruct justice,
27        2.    ()threaten, injure, or intimidate awitness/juror, or attempt to do so,
28

                                              3
 Case 5:20-mj-00512-DUTY Document 8 Filed 09/24/20 Page 4 of 4 Page ID #:37



     based on:




D.   ~      Defendant has not rebutted by suffi~~°ent=evidence"to the contrary the
            presumption provided in 18 U.S.C. § 3142(e)that no condition or
            combination of conditions will reasonably assure the appearance of
            defendant as required.
E.   (~     Defendant has not rebutted by sufficient evidence to the contrary the
            presumption provided in 18 U.S.C. § 3142(e)that no condition or
            combination of conditions will reasonably assure the safety ofany
            other person and the community.
                                       VI.
A.   IT IS THEREFORE ORDERED that defendant be detained prior to trial.
B.   IT IS FURTHER ORDERED that defendant be committed to the custody of
     the Attorney General for confinement in a corrections facility separate, to
     the extent practicable, from persons awaiting or serving sentences or being
     held in custody pending appeal.
C.   IT IS FURTHER ORDERED that defendant be afforded reasonable
     opportunity for private consultation with counsel.
D.   IT IS FLTRTI~R ORDERED that, on order of a Court ofthe United States
     or on request of an attorney for the Government, the person in charge ofthe
     corrections facility in which defendant is confined deliver defendant to a
     United States Marshal for the purpose ofan appearance in connection with a
     court proceeding.

DATED: ~j        ~~-~--!~ ~~
                                             United. States Magistrate Judge

                                       D
